PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/729,803
Filing Date: 11 Oct 2017
Appellant(s): Stadelmaier et al.



__________________
Darryl C. Little
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner.
 
The following ground of rejection is applicable to the appealed claims.

Claims 1-5, 9, and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2008/0060968 A1) in view of Prud'Homme (US 2009/0288978 A1) and Blish (US 3246747). 

(2) Response to Argument
Appellant identifies a feature of Levy as “[t]he integrity of the drug card is thereby maintained while presenting a brand name of the product to the consumer at all times.” (Levy Paragraph 0006). Appellant also correctly notes that Prud’Homme discloses a similar child resistant blister card packaging for pills. 
Appellant’s primary argument is that neither of these prior art references may be properly combined with Blish.  Removal of Blish portion 19 by a set of perforations conflicts with Levy's benefit of retaining at all times the brand name of the product and all drug facts with unused doses of the packaged medicine. This would result in a situation where the modification by Blish frustrates Levy's intent to retain unused doses of the packaged medicine while displaying the product's name and drug information. 
The Respondent respectfully disagrees. 

Therefore, the product name may be retained in the supporting sheet (20) of Blish, while unnecessary information or advertising on portion 19 may be removed. There is no conflict between retaining brand information seen in Levy and the removal of sales stimulation matter achieved in Blish. The perforated removal portion of Blish also provides an alternate means to free the blister portion from the hanging hole section of the card. 
As shown below in Diagram 1, the disputed feature of Appellant’s invention is illustrated. The portion (15) comprising a hanging opening (80) is removable by the perforations (75). 

    PNG
    media_image2.png
    1406
    1020
    media_image2.png
    Greyscale


at all times. Levy quite explicitly discloses that the package must be broken in order to obtain access to the items contained therein. 

    PNG
    media_image3.png
    1190
    1194
    media_image3.png
    Greyscale


As shown below in Diagram 3, a removable panel comprising a hang opening is disclosed in Blish in a similar package. As discussed in the Final Rejection, this provides the obvious benefit of allowing a consumer to quickly and easily free the unitary blister itself from the card (Col. 2 Lines 30-45). This tear-off means shown in Blish provides an alternate removal method that is distinct from the frangible push-through opening means seen in Levy and Prud’Homme. The perforations of Blish may be advantageously incorporated as a secondary opening choice in the package of Levy as an obvious variation. 

    PNG
    media_image4.png
    902
    1203
    media_image4.png
    Greyscale

 

Furthermore, such perforated lines are well-known in the art. As shown in Diagram 4 below, Spiegel (US 3885667) discloses this feature. A removable panel with a hanging opening allows a merchant to alternatively display the item on a hanging hook or on a shelf.  Removing a hanging tag portion would also serve to reduce the size of the display package, which is the alleged benefit claimed by Appellant. 

    PNG
    media_image5.png
    1190
    1194
    media_image5.png
    Greyscale
 



Contrary to Appellant’s claims, there is no conflict between the intended purpose and principle of operation seen in Levy and the removable panel feature of Blish.  A person having ordinary skill in the art would be capable of locating the perforated line of Blish on the package of Levy so as to preserve the medication at all times prior to opening and continue to display printed indicia as shown above in Diagram 2. All functionality of Levy may be maintained if modified by the Prud’Homme and Blish references. In addition, such a modification would provide no unexpected results in the functioning of the package.  


Respectfully submitted,


/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.